Title: From George Washington to George Augustine Washington, 2 September 1787
From: Washington, George
To: Washington, George Augustine



Dear George,
Philadelphia 2d Septr 1787.

Your last letter of the 27th ulto came in due course of Post, and gave me the pleasure to hear that you had had a continuance of rain. Seasonable weather may bring on young Corn, & help that which was not too far gone. At any rate the Buck Wheat, and vegitables of every kind, must receive benefit.

When I expressed a wish to have the race widened from the mill upwards, it was on a supposition that the Water had not been turned into it; had I believed this was the case I should not have requested it; tho’ I shall not be at all dissatisfied at the delay occasioned by it, provided the work is well done; for to accomplish this was all I had in view.
The Acct you have given of the present State of the different species of Crops, is very satisfactory; a similar one, weekly, would give me a precise idea of them; but I trust I shall not remain here more than a fortnight longer to receive these accts, or any thing else.
By your Aunts letter to me, I find that Mr Hanson has applied to, and received payment from Mr Porter for the board of George & Lawrence Washington. I beg you will request (Mr Hanson) never to do the like again. Mr Porter must conceive very strangely of this; I am sure I do; & cannot acct for the application—And I further beg that you will, in my name, let your father know, in explicit terms, that if he will not keep me furnished with the means to defray the expences of these boys that he must take the whole of their affairs on himself. The demands upon me for money are too numerous & heavy to answer the calls I have on their acct. He seems not to consider that the calls on me for their schooling, board, cloathing &ca encrease with time, but on the contrary when a sum is once paid, that the matter is done with—Another quarter I suppose must be due, or nearly so, by this time, besides the Schooling—the Cloathing from Mr Porter &ca &ca—all of which I shall, I expect to be saluted by, as soon as I return. He ought to put the produce of their Estates (if they have any, and if they have not, I know what to depend upon) as fast as it is raised into my hands. this certainly would be as proper as to be keeping me constantly in advance, & exposed to Duns on their acct when I know not which way to turn, to obtain money to pay the pressing calls for Cash I own on my own Acct.
I am sorry to find that the Green paint which was got to give the dining room another Coat, should have turned out so bad; such impositions (besides the disappointment) are really shameful. I did not know that any part of the Boston leather was black, consequently could have no particular design in view at the time

it was sent—but as it is so—and good—it may be appropriated for shoes for the House Servants—Overseers &ca.
In my last I wrote to you for an exact model of Youngs Plough—to be made of Wood or Iron, or partly of both as Mathew and Nat might agree, for Mr Robt Morris; what I meant by a model was that it should be exactly of the size in all its parts, and as truely put together as Mr Young’s is; that the representation may be perfect for others to be made, & fixed by. Send it by the first Vessel after it is ready. and send with it also, a peck of what you conceive to be Youngs spring wheat; which, unquestionably, is the most indifferent looking of the two red kinds. accompany the Plow & Wheat with a line to Mr Morris.
I am well satisfied from the account given of the New ground, in your last letter, (in front of the House) that the Succours and Sprts together with the Huckleberry shrubs &ca, are not sufficiently destroyed to sow grain in, and therefore if you have not begun to do it desire that it may be delayed untill I return home.
Fairfax’s Terms, I suppose must be agreed to, though he seems disposed to make hay (or in other words Cloaths) whilst the Sun shines. Hardly any weekly report comes to hand by which it does not appear that Thos Greene is absent one or more days. I desire you will tell him that this custom is a bad one—contrary to any ideas I entertained when he was bargained with, and that it must be broke.
I desire you will send me the number of New blankets your Aunt has in her Store room. They are not to be had here but on high terms, and yet this is the year that all my people are entitled to receive them, except the Women who have had Children and been supplied on that occasion. do you know the Alexandria price for the large striped dutch blanketing? (15 I believe are in a piece)—If you do not, pray enquire & let me know when you next write. Also the price of Bills of Exchange drawn on London, at 30 days sight? that I may know whether it is best to sell here, or there.
Miss Allan’s letter has been given to Mr Rutlidge who has promised to forward, or carry it safe to Major Read. My love to Fanny, & best wishes to Mr Lear—With sentiments of great regard I am—Dr George—Yr Affecte Uncle

Go: Washington

